DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding the 35 USC § 103 have been fully considered but are moot because the new ground of rejection does not rely on the Cong reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner would like to note that upon further consideration of the Lemay reference, it appears that Lemay teaches instrumenting the MSR from a userland application. (See Lemay, [0126-0134]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lemay et al. (United States Patent Application Publication 2019/0205238) in view of Stupachenko et al. (United States Patent 11,010,280).
As per claim 1, Lemay teaches the invention substantially as claimed including a computer-implemented method to dynamically instrument a model specific register (MSR), the method comprising: 
	receiving, by a virtual machine monitor (VMM) ([0134], one or more instructions and at least one bit of a control register 1208 such as a model specific register (MSR) with one or more enable bits 1209 may be defined to allow an operating system (OS) or a virtual machine manager (VMM) to grant access to a subset of processor trace configuration. In some embodiments, a MSR bit can be set by the OS or VMM to enable pause/resume trace features)  from a userland application ([0126], To enable user applications to adjust the trace settings, new instructions are described which allow trace registers to be manipulated from the user application space; [0128], Embodiments provide new user-level instructions to permit a program to adjust processor trace settings. For example, a program can start and stop a trace and toggle which trace sources are enabled; and [0134], the RDMSRU instruction causes one or more MSR fields to be read from a user application in a less protected domain and the WRMSRU instruction causes one or more MSR fields to be written to by a user application. These MSR fields may determine which trace sources are enabled/disabled and/or whether trace is globally enabled/disabled for the application) , an MSR instrumentation request command, the MSR instrumentation request command identifying a first MSR to instrument ([0134], one or more instructions and at least one bit of a control register 1208 such as a model specific register (MSR) with one or more enable bits 1209 may be defined to allow an operating system (OS) or a virtual machine manager (VMM) to grant access to a subset of processor trace configuration…[0134], the RDMSRU instruction causes one or more MSR fields to be read from a user application in a less protected domain and the WRMSRU instruction causes one or more MSR fields to be written to by a user application. These MSR fields may determine which trace sources are enabled/disabled and/or whether trace is globally enabled/disabled for the application). 
	                                                                                                                                                            
	Lemay fails to specifically teach in response to receiving the MSR instrumentation request command instrumenting, by the VMM, the first MSR by configuring a virtual machine control structure (VMCS) of a guest virtual machine (VM) to cause a VM exit of the guest VM upon access of the first MSR.
	However, Stupachenko teaches, in response to receiving the MSR instrumentation request command (Column 6, Lines 42-51, The virtualization event handler 112 and debugger 128 may use MTF events for execution tracing. This event is generated after the CPU executes one instruction of the guest application 124 (or injects one event) and have no exceptions...the virtualization event handler 112 may enable MTF event generation for one command only for selective tracing; and Column 9, Lines 59-63, a control point in a software application subject to a debugging procedure is designed. At step 304, the CPU 104 executes program code for the software application as a guest application executing within a virtual machine) instrumenting, by the VMM, the first MSR (Column 6, Lines 24-26, a VM-EXIT is triggered in response to access of one or more MSRs 105, some of which can be configured to generate events; Column 7, Line 64-Column 8, Line 1, in response to detecting a virtualization event caused by execution of the guest application, the CPU 104 transfers program control to a hypervisor (e.g., VMM 110). In some aspects, the virtualization event is a VM-EXIT that marks the point at which a transition is made between the VM currently running (the debuggee code) and the VMM 110. As part of the VM-EXIT, the CPU 104 records information about the cause of the VM exit in the VM-EXIT information fields (e.g., exit reason, exit qualification, guest address), and updates VM-entry control fields. In some aspects, the CPU 104 may record the exit reason field with a code indicating a guest application running within the VM is subject to a virtualization-assisted debugging procedure…The CPU 104 may save the MSRs 105 within a VM-exit MSR-store area of the VMCS. The CPU 104 then loads the processor state based on a host-state area within the VMCS and VM-exit controls, including…MSRs…and loads MSRs from the VM-exit MSR-load area) by configuring a virtual machine control structure (VMCS) of a guest virtual machine (VM) (Column 10, Lines 36-49,  The CPU 104 may save the MSRs 105 within a VM-exit MSR-store area of the VMCS. The CPU 104 then loads the processor state based on a host-state area within the VMCS and VM-exit controls, including … MSRs…and loads MSRs from the VM-exit MSR-load area) to cause a VM exit of the guest VM upon access of the first MSR (Column 6, Lines 24-26, a VM-EXIT is triggered in response to access of one or more MSRs 105, some of which can be configured to generate events).                                   

	Lemay and Stupachenko are analogous because they are each related to monitoring and debugging using model-specific-registers. Lemay teaches a method for starting and pausing virtual machine monitoring using model-specific-registers (Abstract, executing instrumented code by a compiler, the instrumented code including at least one call to un-instrumented code. The compiler can determine the at least one call to un-instrumented code is a next call to be executed. A resume tracing instruction can be inserted into the instrumented code prior to the at least one call to the un-instrumented code. The resume tracing instruction can be executed to selectively add processor tracing to the at least one call to the un-instrumented code, and the at least one call to the un-instrumented code can be executed; and [0131], the system/control registers 1208 include model specific registers (MSRs) which include one or more enable bits 1209 to enable the process trace features described herein). Stupachenko teaches allowing virtual machines MSR access for debugging. (Abstract, the disclosed method includes designating a control point in a software application subject to a debugging procedure, and then executing the program code for the software application as a guest application executing within a virtual machine. Upon detection of a virtualization event, the hardware processor transfers program control to a hypervisor which then determines whether the virtualization event corresponds to the designated control point based on an execution state of the guest application. If so, the virtualization event handler may generate a debugging event that is used by a debugger; and Column 6, Lines 24-31, a VM-EXIT is triggered in response to access of one or more MSRs 105, some of which can be configured to generate events, and some of which are unconditional in their ability to generate events. In some aspects, the virtualization event handler 112 and debugger 128 use such VM-EXITs to intercept events, which can change system behavior and can be used as breakpoints or for tracing (e.g., writing information into a log)).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Lemay would be modified with the ‘virtualization event” handling mechanism taught Stupachenko  in order to monitor virtual machine performance using MSRs implemented in virtual machine control structures. Therefore, it would have been obvious to combine the teachings of Lemay and Stupachenko.

As per claim 4, Lemay teaches, wherein the MSR instrumentation command includes an MSR remove request command to stop instrumentation of the identified MSR ([0128], a program can start and stop a trace and toggle which trace sources are enabled), and wherein the VMCS is configured to not cause a VM exit of the guest VM upon access of the identified MSR ([0140], a trace policy can be defined for specific performance actions such that the compiler adds PTPAUSE and PTRESUME instructions when those time sensitive instructions are reached; and [0141] This enables/disables trace without requiring the performance overhead of interacting with the OS. For application debug usages, trace may be enabled only when a problematic section of code is reached, such as when a user makes a request that is known to lead to failures).

As per claim 5, Lemay teaches, wherein the MSR instrumentation command includes an MSR value set request command that requests that a specified value be input into the identified MSR ([0153], the resume tracing instruction toggles a bit in a trace register. As discussed, to provide information to a decoder or analysis tool, a control packet is updated in trace data when the resume tracing instruction is executed, the control packet indicating a value of the bit in the trace register), and wherein the VMCS is configured to cause the specified value to be input into the identified MSR ([0131], the system/control registers 1208 include model specific registers (MSRs) which include one or more enable bits 1209 to enable the process trace features described herein; and [0134], one or more instructions and at least one bit of a control register 1208 such as a model specific register (MSR) with one or more enable bits 1209 may be defined to allow an operating system (OS) or a virtual machine manager (VMM) to grant access to a subset of processor trace configuration. In some embodiments, a MSR bit can be set by the OS or VMM to enable pause/resume trace features).

As per claim 6, Stupachenko teaches, wherein the specified value is input into the identified MSR upon a VM entry of the guest VM (Column 7, Lines 38-51, During stoppage of the debuggee, a user can modify registers and memory (i.e., values stored within guest memory) for debugging purposes, and such changes are applied before a next VM-ENTRY event occurs as described below. After the debugger has completed handling the debugging event, execution of the debuggee may be resumed. The virtualization event handler or debugger may trigger a VM-ENTRY event which causes the CPU 104 to transfer control from the VMM back to the VM currently running. The CPU 104 may restore values indicating the processor state and execution state of the debuggee from the virtual-machine control data structure, and resume execution).

As per claim 7, Lemay teaches, wherein the MSR instrumentation command includes an MSR value fetch request command that requests that a current value of the identified MSR to be read and returned ([[0134], the RDMSRU instruction causes one or more MSR fields to be read from a user application in a less protected domain and the WRMSRU instruction causes one or more MSR fields to be written to by a user application. These MSR fields may determine which trace sources are enabled/disabled and/or whether trace is globally enabled/disabled for the application).
	Lemay fails to specifically teach wherein the VMCS is configured to cause the current value of the identified MSR to be read.
	However, Stupachenko teaches wherein the VMCS is configured to cause the current value of the identified MSR to be read (Column 9, Lines 26-29, The virtualization event handler may extract information about the MTF event from the VMCS and pass such information to the debugger 128, which receives the MTF event).
	The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 8, Stupachenko teaches, wherein the current value of the identified MSR is read upon a VM exit of the guest VM (Column 9, Lines 1-5, During execution of the debuggee as a guest application of a VM, an unconditional VM-EXIT may be triggered, for example, when the processor executes CPUID instructions. The VM-EXIT causes a transition to be made between the VM 120 currently running the debuggee and the VMM 110, which exercises system control to manage the particular instruction or system call invoked by the guest. As part of the VM Exit event, the CPU 104 saves the VM's virtual processor state including information about virtual registers and model-specific registers into a guest state area, and loads the processor state of the VMM 110 based on the host state data (e.g., within a virtual-machine control data structure)).

As per claim 9, this is the system claim corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 13, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 15, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 16, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 17, this claim is similar to claim 8 and is rejected for the same reasons.
As per claim 18, Lemay teaches, wherein the MSR instrumentation command is issued by an application external to the VMM ([0128], user-level instructions to permit a program to adjust processor trace settings…a program can start and stop a trace and toggle which trace sources are enabled; and [0134], a MSR bit can be set by the OS or VMM to enable pause/resume trace features).

As per claim 19, this is the “computer program product claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 20, Lemay teaches, wherein the process further comprises:
	receiving an MSR remove request command to stop instrumentation of the identified MSR ([0134], When enabled, a pause/resume instruction pair pause and resume tracing, respectively, from all sources…PTRESUME represents the resume instruction. Alternatively, a more general PTCTL or PTMASK instruction can be defined to provide more control, such as either starting and stopping all tracing or toggling which individual trace sources are enabled; and [0142], a trace configuration packet (e.g., PTCFG) can track the value of the MSR bit that selectively enables/disables tracing. This enables the decoder to determine when tracing has been enabled/disabled during execution of the program); and
	in response to receiving the MSR remove request command, configuring the VMCS to not cause a VM exit of the guest VM upon access of the identified MSR ([0125], Trace policies may be specified to identify these portions and/or inputs to allow the trace to be selectively paused and resumed; [0126], To enable user applications to adjust the trace settings, new instructions are described which allow trace registers to be manipulated from the user application space; [0128], a program can start and stop a trace and toggle which trace sources are enabled; [0134], one or more instructions and at least one bit of a control register 1208 such as a model specific register (MSR) with one or more enable bits 1209 may be defined to allow an operating system (OS) or a virtual machine manager (VMM) to grant access to a subset of processor trace configuration. In some embodiments, a MSR bit can be set by the OS or VMM to enable pause/resume trace features; Examiner Note: In order for the VMM to set the MSR bit the VM must exit. If the MSR bit is not set there is no need for an exit).

Claims 2, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lemay- Stupachenko as applied to claims 1 and 9 and in further view of Chitalia et al. (United States Patent Application Publication 2018/0287902) .

As per claim 2, Lemay- Stupachenko fails to specifically teach, wherein the MSR instrumentation command is received through a kernel application program interface (API) of the VMM.
	However, Chitalia teaches, wherein the MSR instrumentation command is received through a kernel application program interface (API) of the VMM ([0144], To access and monitor the internal processor metrics, policy agent 205 may interrogate processor 240 through a specialized hardware interface 254 that is exposed by APIs of kernel 209; and [0153], if processor cores 243 implements RDT or a similar technology, policy agent 205 may, by invoking the appropriate kernel APIs or function calls, configure a model specific register (MSR) and program a specific item identifier that corresponds to the desired internal processor metrics associated with processor cores 243).
	The combination of Lemay- Stupachenko and Chitalia are analogous because they are each related to monitoring using model-specific-registers. Lemay teaches a method for starting and pausing virtual machine monitoring using model-specific-registers. Stupachenko teaches a method of virtual machine access to model-specific-registers (MSR) using a virtual machine control structure (VMCS).  Chitalia teaches a method of performance monitoring using MSRs. (Abstract, techniques for monitoring, scheduling, and performance management for virtualization infrastructures within networks. In one example, a computing system includes a plurality of different cloud-based compute clusters (e.g., different cloud projects), each comprising a set of compute nodes; and [0153], policy agent 205 may, by invoking the appropriate kernel APIs or function calls, configure a model specific register (MSR) and program a specific item identifier that corresponds to the desired internal processor metrics associated with processor cores 243). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the combination of Lemay- Stupachenko would be modified with the type 1 hypervisor implementation taught by Chitalia order to monitor virtual machine performance using MSRs implemented in virtual machine control structures. Therefore, it would have been obvious to combine the teachings of Lemay- Stupachenko and Chitalia.

As per claim 10, Chitalia teaches, wherein the VMM is a Type-1 hypervisor ([0128], Hypervisor 210 is an operating system-level component that executes on hardware platform 244 to create and runs one or more virtual machines 148. In the example of FIG. 2, hypervisor 210 may incorporate the functionality of kernel 209 (e.g., a " type 1 hypervisor").).  The same motivation used in the rejection of claim 2 is applicable to the instant claim.

As per claim 11, this claim is similar to claim 2 and is rejected for the same reasons. The same motivation used in the rejection of claim 2 is applicable to the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure am dos as follows:
Blagodurov et al. (User-level scheduling on NUMA multicore systems under Linux, 2011,  Linux symposium. Vol. 2011.  Pg. 81-92).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199